DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 12/06/2019 and 05/07/2020 are being considered by the examiner.  A copy of initialed form is attached for Applicant’s record.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-6, 12, 14-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Poll et al.(US 6,407,847 B1 hereafter Poll).
Regarding to claim 1, Poll discloses an electro-optic assembly, in Figure 1A, comprising a first substrate (12) forming a first surface and a second surface and a second substrate (14) forming a third surface and a fourth surface, wherein the electro-optic assembly comprises: a first web substrate (28) adjacent to the second surface (30);

a second electrode (34) formed on a second interior surface of the second web substrate (30), an electro-optic medium (38) disposed between the first electrode (32) and the second electrode (34);
wherein each of the web substrates form a plurality of edges forming a perimeter of the web substrates and the web substrates comprise:
a first edge portion comprising a first electrical terminal (42a) conductively connected to the first electrode (32);
a second edge portion opposing the first edge portion comprising a second electrical terminal (40b) conductively connected to the second electrode (34); and a third edge portion opposing a fourth edge portion; and an interior seal (36) extending along each of the plurality of perimeter edges between the first web substrate (28) and the second web substrate (30)(col.4, lines 20-57).

    PNG
    media_image1.png
    155
    826
    media_image1.png
    Greyscale

	Regarding to claim 3, Poll discloses the electro-optic assembly according to claim 1, wherein the interior seal (36) encapsulates the electro-optic medium (38) between the first interior surface and the second interior surface of the first web substrate (28) and the second web substrate (30)(Fig.1A).


Regarding to claim 5, Poll discloses the electro-optic assembly according to claim 4, wherein the exterior seal (44)(Fig.2B) forms a sealed cavity enclosed around the first web substrate (28), the second web substrate (30), and the interior seal (36)(Fig.2B).
Regarding to claim 6, Poll discloses the electro-optic assembly according to claim 5, wherein the each of the first electrical terminal and the second electrical terminal extend substantially along an extent of the first edge portion and the second edge portion between the third edge portion and the fourth edge portion (Fig.1A, see items 42a, 42b).  
Regarding to claim 12, Poll discloses the electro-optic assembly according to claim 5, Poll further discloses wherein the first substrate (12) and the second substrate (14) are rigid substrates formed of a glass or polymeric material (col.4, line 42).
Regarding to claim 13, Poll discloses the electro-optic assembly according to claim 5, Poll further discloses wherein the interior seal (36) comprises a flexible seal laminated in connection with each of the first web substrate (28) and the second web substrate (30) via a barrier tape comprising an epoxy thermoset (fig.1).
Regarding to claim 14, Poll discloses the electro-optic assembly according to claim 5, Poll further discloses wherein the electro-optic medium comprises an electrochromic material and the interior seal is configured to encapsulate the electrochromic material between the first web substrate and the second web substrate preventing an infiltration of oxygen and moisture into the electrochromic material (col.5, lines 37-38).


Regarding to claim 16, Poll et al. discloses a variable transmittance panel, in Figure 1A, comprising:
a first substrate (12) forming a first surface and a second surface;
a second substrate (14) forming a third surface and a fourth surface; wherein the electro-optic assembly enclosed within a sealed cavity between the first substrate (12) and the second substrate (14) by a first perimeter seal (44), the electro-optic assembly comprising:
a first web substrate (28) adjacent to the second surface;
a first electrode (32) formed on a first interior surface of the first web substrate; a second web substrate (30) adjacent to the third surface;
a second electrode (34) formed on a second interior surface of the second web substrate (30), an electrochromic medium disposed between the first electrode (32) and the second electrode (34); wherein each of the web substrates (30, 34) form a plurality of edges forming a perimeter of the web substrates and the plurality of edges comprise:
a first edge portion in connection with a first electrical terminal (40a) in connection with the first electrode (32); a second edge portion opposing the first edge portion in connection with a second electrical terminal (40b) in connection with the second electrode (34); and a third edge portion opposing a fourth edge portion; and


Regarding to claim 17, Poll discloses the electro-optic assembly according to claim 16, wherein the first substrate (12) and the second substrate (14) are rigid substrates formed of a glass or polymeric material (col.4, line 42).

Regarding to claim 20, Poll discloses, in Figure 1A, a variable transmittance panel comprising: an exterior assembly configured to encapsulate an electro-optic assembly, the exterior assembly comprising a first substrate (12), a second substrate (14) forming, and a first perimeter seal forming a sealed cavity between the fist substrate and the second substrate (14); the electro-optic assembly comprising: a first web substrate (28) adjacent and a second web substrate (30) disposed in the sealed cavity; a first electrode formed on a first interior surface of the first web substrate (28); a second electrode formed on a second interior surface of the second web substrate (30), an electro-optic medium disposed between the first electrode and the second electrode; wherein each of the web substrates form a plurality of edges forming a perimeter of the web substrates and the plurality of edges comprise:  -30-a first edge portion in connection with a first electrical terminal (40a) in connection with the first electrode; and a second edge portion opposing the first edge portion in connection with a second electrical terminal (40b) in connection with the second electrode; and a second perimeter seal extending along each of the .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Poll et al.(US 6,407,847 B1 hereafter Poll), as applied to claim 1 above, in view of Gauthier et al. (US 10,684,525).
Regarding to claim 2, Poll et al. discloses the electro-optic assembly according to claim 1 as described above. However, Poll et al. does not discloses wherein the electrical terminals are omitted from the third edge portion and the fourth edge portion such that a voltage potential applied across the electro-optic medium from the first edge portion and the second edge portion.  Gauthier et al. is in same field of endeavor and teaches, in figure 6, a voltage potential applied across the electro-optic medium (52) from the first edge portion and the second edge portion via electrical connector (42, 44) (electrical terminals are omitted from the third edge portion and the fourth edge portion).  Therefore, it would have been obvious to one having ordinary skill in the art, before effective filing date of the claimed invention, to apply teaching of Gauthier to the .

2.	Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Poll et al.(US 6,407,847 B1 hereafter Poll), as applied to claim 6 above, in view of Gauthier et al. (US 10,684,525).
Regarding to claims 7 and 8, Poll et al. discloses the electro-optic assembly according to claim 6 as described above. However, Poll et al. does not discloses a first conductive connection extending through the exterior seal and at least a portion of the interior seal and conductively connected to the first electrical terminal such that the first electrode is conductively connected to a control circuit; a second conductive connection extending through the exterior seal and at least a portion of the interior seal and conductively connected to the second electrical terminal such that the second electrode is conductively connected to the control circuit.  Gauthier et al. is in same field of endeavor and teaches conductive connections (42, 44) can extend though a seal (78)(Fig.6) when an electrical connection is needed.  Therefore, it would have been obvious to one having ordinary skill in the art, before effective filing date of the claimed invention, to apply teaching of Gauthier to the device of Poll for purpose of making electrical connection between power supplies to the electro-optic assembly.

3.	Claims 9 and 10 are rejected under 35 U.S.C. 103 as being patentable over Poll et al.(US 6,407,847 B1 hereafter Poll), as applied to claim 1 above, in view of Gauthier et al. (US 10,684,525).

Regarding to claim 10, Poll and Gauthier discloses the electro-optic assembly according to claim 9, Poll et al. and Gauthier further disclose wherein the interior seal encloses over at least a portion each of the first conductive connection to the first electrical terminal and the second conductive connection to the second electrical terminal between the first web substrate and the second web substrate (see Gauthier Fig. 6).

4.	Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Poll et al.(US 6,407,847 B1 hereafter Poll), as applied to claim 16 above, in view of Gauthier et al. (US 10,684,525).
Regarding to claims 18 and 19, Poll et al. discloses the electro-optic assembly according to claim 6 as described above. However, Poll et al. does not discloses a first conductive connection extending through the exterior seal and at least a portion of the interior seal and conductively connected to the first electrical terminal such that the first electrode is conductively .

Allowable Subject Matter
Claims 11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: (claim 11) wherein the third edge portion extends adjacent to and between the first edge portion and the second edge portion of the plurality of perimeter edges; (claim 13) wherein the interior seal comprises a flexible seal laminated in connection with each of the first web substrate and the second web substrate via a barrier tape comprising an epoxy thermoset.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN TRA whose telephone number is (571)272-2343. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TUYEN TRA/            Primary Examiner, Art Unit 2872